PER CURIAM:
Clarence D. Johnson appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Wells Fargo, No. l:13-cv*41500419-LMB-IDD (E.D.Va. Apr. 10, 2013). We grant leave to proceed in forma pauperis and deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.